Citation Nr: 0924186	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-20 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected herniated nucleus pulposus, C5-C6, status 
post discectomy and fusion, currently rated 
40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
rated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left carpal tunnel syndrome, currently 
rated 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right foot 
injury.

5.  Entitlement to an increased disability rating for 
service-connected right elbow ulnar neuropathy, currently 
rated 30 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected left elbow ulnar neuropathy, currently 
rated 20 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected right ankle arthritis, currently rated 20 
percent disabling.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1972, had a period of active duty for training from 
November 1987 to June 1988, and served on active duty from 
January 1991 to May 1992. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.



Procedural history

The cervical spine disability, carpal tunnel syndrome, and 
right foot disability

In a November 1992 rating decision, service connection was 
granted for bilateral carpal tunnel syndrome; a 10 percent 
disability rating was assigned for each extremity.  
Furthermore, service connection was granted for residuals of 
a right foot injury; a noncompensable (zero percent) 
disability rating was assigned.  

In a July 1993 rating decision, service connection was 
granted for herniated nucleus pulposus, C5-C6; a 10 percent 
disability rating was assigned.  In an October 1994 rating 
decision, a 20 percent disability rating for herniated 
nucleus pulposus, C5-C6, was assigned.  In an October 1998 
rating decision, a 40 percent disability rating for herniated 
nucleus pulposus, C5-C6, was assigned effective August 1, 
1994.  In an August 1999 Board decision, an increased 
disability rating was denied.  In an April 2001 decision, the 
Board held that there was no clear and unmistakable error in 
the August 1999 Board decision.

On November 29, 2001, the Veteran filed a claim for increased 
ratings for the cervical spine disability, bilateral carpal 
tunnel syndrome, and the right foot disability.  In a 
December 2002 rating decision, the RO denied the four claims.  
The Veteran perfected an appeal of those denials.

Bilateral elbow ulnar neuropathy

In the December 2002 rating decision, service connection was 
granted for bilateral elbow ulnar neuropathies; 30 and 20 
percent disability ratings were assigned for right and left 
elbow ulnar neuropathies, respectively, effective July 30, 
2001.  The Veteran perfected an appeal as to the assignment 
of those ratings.


PTSD

In an April 2003 rating decision, service connection for PTSD 
was denied.  The Veteran perfected an appeal of that denial.

Previous Board actions

In March 2005, the Veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge, and had accepted such hearing in lieu of an in-person 
hearing before a Member of the Board.  See 38 C.F.R. 
§ 20.700(e) (2008).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In December 2005, the Board remanded these seven issues for 
further development.  In the June 2008 Supplemental Statement 
of the Case (SSOC), the VA Appeals Management Center (AMC) 
continued the previous denials.  The case has been returned 
to the Board.

Right ankle arthritis

In a June 2008 rating decision, service connection was 
granted for right ankle arthritis and a 10 percent disability 
rating was assigned effective January 17, 2007.  In a VA Form 
646 (statement of accredited representative in appealed 
case), the Veteran's representative expressed disagreement 
with the assignment of the 10 percent disability rating.  The 
AMC has not issued a statement of the case (SOC) as to the 
disability rating assigned.

Issues no longer on appeal

In December 2005, the Board reopened and denied service 
connection for a left foot and ankle disability, denied an 
increased (compensable) rating for service-connected status 
post right knee injury, and denied an increased rating for 
service-connected post-operative residuals of post-traumatic 
arthritis of the left knee.  Those issues have therefore been 
resolved.  See 38 C.F.R. § 20.1100 (2008).

Remanded issues

The issues of entitlement to an increased rating for right 
ankle arthritis and service connection for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability 
is manifested by complaints of pain, limitation of motion, 
and bilateral radiculopathy in the lower extremities 
manifested by complaints of radiating pain, tingling, and 
numbness.  The disability is not productive of episodes 
requiring physician-prescribed bed rest.
.  
2.  The medical evidence of record indicates that the 
service-connected bilateral carpal tunnel syndrome is 
manifested by no more than infrequent tingling in two 
fingertips and no need for wrist splints, and that the 
bilateral carpal tunnel syndrome does not otherwise prevent 
the Veteran from engaging in any of his usual activities.  
The bilateral carpal tunnel syndrome is manifested by no more 
than mild impairment based on sensory impairment and any loss 
of strength and any weakness.

3.  The medical evidence of record indicates that the 
service-connected residuals of a right foot injury are 
manifested by no significant objective findings on 
examination of the Veteran's right foot.

4.  The medical evidence of record indicates that the 
service-connected bilateral elbow ulnar neuropathy is 
manifested by no more than paresthesias in the ring and 
little fingers with pressure on the elbows, and that the 
bilateral elbow ulnar neuropathy does not otherwise prevent 
the Veteran from engaging in any of his usual activities.  
The bilateral elbow ulnar neuropathy is manifested by no more 
than moderate impairment based on sensory impairment and any 
loss of strength and any weakness.

5.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected residuals of a right 
foot injury are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for increased disability rating in excess of 
the currently assigned 40 percent for the Veteran's service-
connected herniated nucleus pulposus, C5-C6, status post 
discectomy and fusion have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

2.  The criteria for increased disability rating in excess of 
the currently assigned 10 percent for the Veteran's service-
connected right carpal tunnel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

3.  The criteria for increased disability rating in excess of 
the currently assigned 10 percent for the Veteran's service-
connected left carpal tunnel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

4.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's service-connected residuals of a 
right foot injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 
(2008).

5.  The criteria for increased disability rating in excess of 
the currently assigned 30 percent for the Veteran's service-
connected right elbow ulnar neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2008).

6.  The criteria for increased disability rating in excess of 
the currently assigned 10 percent for the Veteran's service-
connected left elbow ulnar neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

7.  The criteria for referral of the service-connected 
residuals of a right foot injury for consideration on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-
connected cervical spine disability, bilateral carpal tunnel 
syndrome, right foot disability, and bilateral elbow 
neuropathies.  

As is discussed elsewhere in this decision, the issues of the 
Veteran's entitlement to an increased rating for right ankle 
arthritis and service connection for PTSD are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2005, the Board remanded the Veteran's increased 
rating claims to obtain additional VA treatment records and 
to schedule the Veteran for a VA examination.  The AMC 
obtained additional VA treatment records, and the Veteran 
underwent VA examinations in January 2007 and March 2008.

Thus, there is compliance with the directives of the December 
2005 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
September 2002, January 2006, and July 2006, which were 
specifically intended to address the requirements of the 
VCAA.  

The three VCAA letters informed the Veteran of the evidence 
necessary to establish entitlement to an increased rating.

As for the evidence to be provided by the Veteran, in various 
VCAA letters the RO and AMC asked the Veteran to identify and 
send relevant medical evidence.  The RO and AMC provided the 
Veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in various VCAA letters, the Veteran was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on his 
claims.  [VA examinations were conducted in November 2001, 
October 2002, January 2007, and March 2008.]

In the January 2006 VCAA letter, the Veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the January 2006 VCAA letter, the AMC informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claims, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
January 17, 2006 VCAA letter, page 2.  That VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, is not at issue.  Also, element (2), 
existence of a disability, and element (3), relationship of 
such disability to the veteran's service, are not in dispute.  
The Veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and as to effective date, element 
(5), in the July 2006 VCAA letter, pages 3-4.  

(iii.)  Vazquez-Flores

(1)  Cervical spine disability, carpal tunnel syndrome, and 
right foot disability

Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The RO has not sent a letter to the Veteran regarding 
specific notice of Vazquez-Flores as to the service-connected 
cervical spine disability, bilateral carpal tunnel syndrome, 
and right foot disability.

However, as to first prong of the holding of Vazquez-Flores, 
in various VCAA letters the Veteran was informed that to 
substantiate his claims for increased ratings for the 
service-connected cervical spine disability, bilateral carpal 
tunnel syndrome, and right foot disability, the evidence must 
show that his service-connected disabilities have gotten 
worse.  See, e.g., the January 17, 2006 VCAA letter, page 5.  
Therefore, the Veteran was informed that to substantiate a 
claim, he must provide medical or lay evidence demonstrating 
a worsening or increase in severity.  

In the July 2006 VCAA letter, the Veteran was also informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your disability affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
See July 28, 2006 VCAA letter, page 3.  Therefore, the 
Veteran was informed that to substantiate a claim, he must 
provide medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on his 
employment and daily life.

Regarding the second prong of the holding in Vazquez, as will 
be discussed below, the Veteran is in receipt of more than 
the maximum schedular rating for the cervical spine 
disability based on limitation of motion and in the absence 
of ankylosis.  Therefore,  notice of  the specifics of the 
diagnostic codes pertaining to limitation of motion of the 
cervical spine are of no help to him.  As to the bilateral 
carpal tunnel syndrome and right foot disability, these 
disabilities have been rated under Diagnostic Codes that 
contain criteria necessary for a entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  

As to the third prong of the holding in Vazquez-Flores, in 
the July 2006 VCAA letter the AMC informed the Veteran that 
the ratings for his disabilities can be changed if there are 
changes in his disability and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The AMC stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The AMC 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The AMC stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the disability; 
severity and duration of the symptoms; and impact of the 
disability and symptoms on employment.  As for impact on 
daily life, the Veteran was told that an example of the 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.  See July 28, 
2006 VCAA letter, page 3.

With regard to the fourth prong of the holding in Vazquez- 
Flores, in the July 2006 VCAA letter the Veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your disability affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
See July 28, 2006 VCAA letter, page 3.

In short, the dictates of Vazquez-Flores have been fully and 
effectively complied with.

(2)  Bilateral elbow ulnar neuropathy

Relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
[Fast Letter 08-16; June 2, 2008], the Board finds that the 
Vazquez-Flores decision does not apply to the issue of 
increased ratings for the service-connected bilateral elbow 
ulnar neuropathies.  This matter concerns an appeal from 
initially assigned ratings and, accordingly, VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement (NOD) with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  See also Goodwin v. Peake, 22 Vet. App. 
28 (2008) [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The evidence of record includes VA treatment records, and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with eight VA 
examinations from November 2001 to March 2008.  The reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative who presented argument on his behalf.  He 
testified at a videoconference hearing held before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to six of the issues on appeal.





	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected herniated nucleus pulposus, C5-C6, status 
post discectomy and fusion, currently rated 
40 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

In the December 2002 rating decision, the RO rated the 
Veteran's cervical spine disability as 40 percent disabling 
under former Diagnostic Code 5290-5293 [limitation of motion, 
cervical spine - intervertebral disc syndrome].  In the June 
2008 SSOC, the AMC rated the Veteran's cervical spine 
disability as 40 percent disabling under the current general 
criteria for rating spinal disorders.  

The Board notes that the Veteran was provided with the 
amended regulations in the July 2003 SOC and the June 2008 
SSOC.  Accordingly, there is no prejudice to the Veteran in 
deciding this appeal based on those regulations.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].

The Board will therefore evaluate the Veteran's service-
connected cervical spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2003).


(ii.)  The current schedular criteria

Intervertebral disc syndrome may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.

General Rating Formula for Diseases and Injuries of the Spine

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

A 60 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  A 20 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 month.  
A 10 percent evaluation requires incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Analysis

Mittleider concerns

The record on appeal demonstrates that, in addition to 
herniated nucleus pulposus, C5-C6, status post discectomy and 
fusion, the Veteran has been diagnosed with cervical strain, 
spinal stenosis, cervical spurs, and cervical arthritis.  The 
November 2001 VA examiners noted that the cervical strain was 
part of the service-connected disability.  The VA physician 
who conducted the November 2007 and March 2008 VA orthopedic 
examinations indicated that the spinal stenosis and cervical 
spurs are part of the service-connected disability.  No 
medical professional has indicated that the cervical 
arthritis is part of the service-connected disability.  
However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and that which is attributed to a service-
connected disability in the absence of medical evidence which 
does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  
Accordingly, the Board will treat all symptomatology in the 
cervical spine as being attributable to the Veteran's 
service-connected cervical spine disability.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's cervical spine disability as 
40 percent disabling under former Diagnostic Codes 5290 
[spine, limitation of motion, cervical] and 5293 
[intervertebral disc syndrome].  Later, the AMC rated the 
cervical spine disability under the current general criteria 
for rating spinal disorders. 

The medical evidence of record indicates that the Veteran's 
service-connected cervical spine disability is primarily 
manifested by complaints of pain and limitation of motion.  
Herniated nucleus pulposus has been diagnosed.

The Veteran is receiving more than the maximum rating for 
limitation of motion of the cervical spine under former 
Diagnostic Code 5290.  The cervical spine disability will 
therefore be rated under Diagnostic Code 5293 alone.  

The cervical spine disability may be rated under both General 
Rating Formula for Diseases and Injuries of the Spine and the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Therefore, the Board will apply the diagnostic codes for 
intervertebral disc syndrome, Diagnostic Code 5293 [former 
version] and Diagnostic Code 5243 [current version].

Schedular rating

(i)  The former schedular criteria

To warrant a rating in excess of 40 percent under the old 
Diagnostic Code 5293, there must be pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

The report of the November 2001 VA orthopedic examination 
shows that the Veteran had severe tenderness to deep 
palpation in the lower cervical spine.  However, pursuant to 
former Diagnostic Code 5293 such must be accompanied by 
demonstrable muscle spasm.  See Melson v. Derwinski, 1 Vet. 
App. 334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].   While a September 2001 VA treatment 
record shows that the Veteran reported neck muscle spasms, no 
spasm of the neck was felt on examination.  Similarly, the 
reports of the November 2001, October 2002, January 2007, and 
March 2008 VA orthopedic and neurological examinations 
reflect that no muscle spasm was present.  While the March 
2008 VA orthopedic examiner noted that the Veteran reported 
functional loss secondary to spasm and pain, the examiner 
specifically noted that there were no palpable spasms on 
examination.  Therefore, the medical evidence does not show a 
demonstrable muscle spasm.

As for the manifestations of radiculopathy, a March 2002 VA 
treatment record shows that the Veteran had no radicular 
pain.  However, a report of a December 2002 VA 
electromyography and nerve conduction study indicates that 
there were findings suggestive of right C5 nerve root injury.  
Also, a January 2003 VA treatment record reveals that some of 
the Veteran's pain appears to be related to cervical 
radiculopathy, and a February 2003 VA treatment record shows 
that the Veteran had radicular pain and decreased range of 
motion in the upper extremities.  Similarly, an April 2004 VA 
treatment record reflects a diagnosis of cervical 
radiculopathy that may be causing some of the shoulder and 
arm pain.  

While the above-mentioned medical records show evidence of 
radiculopathy, the reports of the March 2008, January 2007, 
October 2002, and November 2001 VA orthopedic and 
neurological examinations show no persistent radiculopathies.  
In fact, the November 2001 and October 2002 VA neurological 
examiner [the same person] specifically noted that there was 
no evidence on examination for a myelopathy or a 
radiculopathy.  The Board places great weight on these 
examination reports because the examinations were thorough 
and, for the most part, were based on review of the claims 
file.  

Finally, there is no evidence that the Veteran's service-
connected cervical spine disorder resulted in "little 
intermittent relief."  It does not appear from the medical 
reports that the Veteran was seeking medical treatment on a 
consistent basis.

In short, the medical evidence of record indicates that 
although some neurological symptomatology is present, there 
is nothing which suggests pathology approaching the 60 
percent level, namely "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief."  The Veteran's 
symptoms of radiculopathy are at worst characterized as 
severe, warranting the assignment of a 40 percent disability 
rating. 

Accordingly, a rating in excess of 40 percent for the 
Veteran's herniated nucleus pulposus, C5-C6, status post 
discectomy and fusion under the old rating criteria is not 
warranted.

(ii.)  The current schedular criteria

Under the General Rating Formula for Diseases and Injuries of 
the Spine, to warrant a rating in excess of 40 percent 
unfavorable ankylosis of the entire spine must be present.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

In this case, there is no evidence of ankylosis in the 
medical records.  For example, the report of the March 2008 
VA examination includes the following ranges of cervical 
spine motion:  forward flexion to 30 degrees; extension 30 
degrees; lateral flexion 20 degrees bilaterally; and rotation 
45 degrees bilaterally.  This examination demonstrates 
limited notion [see 38 C.F.R. § 4.71a, Plate V, noting normal 
forward flexion was to 45 degrees, extension to 45 degrees, 
lateral flexion to 45 degrees, and rotation to 80 degrees], 
but not ankylosis.  The Veteran himself does not appear to 
contend that his cervical spine is ankylosed.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the evidence shows 
no treatment for incapacitating episodes of intervertebral 
disc syndrome, which require physician-prescribed bed rest 
and treatment by a physician.  In other words, there is a 
lack of evidence of recurring or incapacitating episodes of 
intervertebral disc syndrome.  Thus, rating the Veteran under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes would not result in the assignment of 
a disability rating in excess of 40 percent.

In short, for the reasons stated above an increased 
disability rating is not warranted under the current 
schedular criteria.

Deluca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not demonstrate any functional loss 
which would enable the Board to assign additional disability 
under 38 C.F.R. §§ 4.40, 4.45, and/or 4.59. 
There is nothing to indicate that, even with complaints of 
pain, the Veteran's cervical spine is immobile.  Most 
recently, the report of the March 2008 VA examination shows 
the following ranges of cervical spine motion:  forward 
flexion to 30 degrees; extension 30 degrees; lateral flexion 
20 degrees bilaterally; and rotation 45 degrees bilaterally.  
The Veteran claimed pain with all of these motions 
throughout.  


The January 2007 and March 2008 VA examiner [the same person] 
indicated that there was no weakness.  That examiner noted in 
the report of the March 2008 VA examination that there was a 
marked lack of endurance, but that there was no lack of 
coordination or marked restriction of repeated motion of the 
neck.  In other words, even though there is evidence of 
fatigability, there is no objective evidence of weakness, 
incoordination, and additional limitation of motion on 
repetitive testing.  Thus, there is no basis upon which to 
assign additional disability through the application of 38 
C.F.R. §§ 4.40 and/or 4.45.

This assessment is consistent with previous VA examination 
reports, which show some limitation of motion along with 
complaints, but nothing approaching ankylosis and no 
significant functional loss due to pain. 

Esteban/Bierman consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994).  However, the neurological 
symptomatology in both upper extremities is already 
separately rated as bilateral carpal tunnel syndrome and 
bilateral ulnar elbow neuropathies.  Two 10 percent 
disability ratings have been assigned for the bilateral 
carpal tunnel syndrome; and 30 and 20 percent disability 
ratings for have been assigned for right and left elbow ulnar 
neuropathies, respectively.    

As noted above, the reports of the March 2008, January 2007, 
October 2002,  and November 2001 VA orthopedic and 
neurological examinations reflect no persistent 
radiculopathies.  Therefore, compensation for a separate 
neurological disability associated with the service-connected 
cervical spine disability is not warranted.

The matters of Hart and extraschedular consideration will be 
addressed below.

2.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left carpal tunnel syndrome, currently 
rated as 10 percent disabling.

For the sake of economy, these issues will be addressed 
together.

Pertinent law and regulations

The law and regulations regarding increased ratings in 
general have been described above and will not be repeated.

Schedular criteria

The Veteran is right handed.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity, and a 
60 percent rating for the minor extremity, if paralysis is 
complete.  The factors indicative of complete paralysis 
consist of the following: the hand inclined to the ulnar 
side; the index and middle fingers more extended than 
normally; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation; absence of flexion of the 
index finger and feeble flexion of the middle finger; 
inability to make a fist; index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; flexion of the wrist weakened; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008).

If paralysis is incomplete, the diagnostic code provides a 50 
percent disability rating for severe disability in the major 
extremity and a 40 percent disability rating for severe 
disability in the minor extremity.  For moderate incomplete 
paralysis, a 
30 percent disability rating applies for the major extremity 
and a 20 percent disability rating is warranted for the minor 
extremity.  A 10 percent disability rating is applicable for 
mild incomplete paralysis of either extremity.  Id.

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2008).

Analysis

Mittleider concerns

The Board notes that it is precluded from differentiating 
between symptomatology attributed to one service-connected 
disability and that which is attributed to another service-
connected disability in the absence of medical evidence which 
does so.  
See Mittleider, supra.  As described below, there is abundant 
medical evidence which serves to differentiate between 
neurological symptomatology attributable to the bilateral 
carpal tunnel syndrome and that which is attributable to the 
service-connected bilateral elbow ulnar neuropathies.   In 
particular, the March 2008 and January 2007 VA examiner 
clearly distinguished the symptomatology attributable to the 
bilateral elbow ulnar neuropathies from the symptomatology 
attributable to the bilateral carpal tunnel syndrome.  

Assignment of diagnostic code

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  See Wilson v. 
Brown, 
7 Vet. App. 542, 544 (1995) [citing Dorland's Illustrated 
Medical Dictionary 1632 (1988 27th ed.)].  Diagnostic Code 
8515 specifically references paralysis of the median nerve.  
Therefore, Diagnostic Code 8515 is the most appropriate, 
given that carpal tunnel syndrome involves the median nerve.  
The Veteran and his representative have not suggested that 
another Diagnostic Code be used.  Accordingly, the use of 
Diagnostic Code 8515 will be continued.

Schedular rating

The Veteran is seeking entitlement to higher than 10 percent 
evaluations for service-connected carpal tunnel syndrome of 
the right and left wrists.  The Veteran contends that the 
pain, tingling, spasms, and loss of function he experiences 
in the wrists necessitate the assignments of increased 
ratings.  

In order to warrant the assignment of the next higher 30 
percent disability rating for the right wrist, and a 20 
percent disability rating for the left wrist, there must be 
an indication of moderate symptomatology.

The Board observes that the words "mild", "moderate", and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2008).  
The Board observes that "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 871 
(1988).  "Severe" is generally defined as "of a great degree: 
serious."  See Webster's Ninth New Collegiate Dictionary 1078 
(1990).

There is conflicting evidence on whether the severity of the 
bilateral carpal tunnel syndrome is moderate in nature.  The 
evidence arguably in favor of such finding is a November 2000 
VA treatment record showing that the Veteran uses wrist 
splints for his carpal tunnel syndrome and a December 2002 VA 
electromyogram (EMG) and nerve conduction studies (NCS) 
showing electrodiagnostic evidence of worsening of carpal 
tunnel syndrome in comparison to a previous January 1998 VA 
study.  The evidence against such a finding includes VA 
treatment records from March 2002 to April 2006 and reports 
of VA examinations.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The VA physician who indicated in November 2000 that the 
Veteran uses wrist splints for bilateral carpal tunnel 
syndrome was the Veteran's treating physician.  However, both 
the United States Court of Appeals for the Federal Circuit 
and Court have specifically rejected the "treating physician 
rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); see also Guerrieri, 
supra. 

In regard to the current need for wrist splints, the March 
2008 VA neurological examiner determined that the Veteran did 
not have any current symptoms of carpal tunnel syndrome.  The 
examiner concluded that the Veteran does not require the use 
of wrist splints for median neuropathies at the wrists, and 
that he wears wrist splints for unrelated wrist pain.  The 
examiner indicated that the Veteran's reported wrist pain, 
finger pain, and finger cramping are not due to carpal tunnel 
syndrome.  
The March 2008 VA examiner also noted in the report of the 
January 2007 VA neurological examination [this examination 
was conducted by the same person] that despite the fact that 
he wore wrist splints, the Veteran had no current symptoms of 
carpal tunnel syndrome.  In short, the most recent VA 
examination reports indicate that the Veteran did not need 
wrist splints for his bilateral carpal tunnel syndrome.

As for the December 2002 VA EMG/NCS, which suggested a 
worsening of the bilateral carpal tunnel syndrome at that 
time, the March 2008 VA neurological examiner concluded that 
the median neuropathies at the wrists, as demonstrated in the 
past on EMG, do not currently interfere with the Veteran's 
engaging in any of his usual activities.  In the report of 
the January 2007 VA neurological examination, the same 
examiner also noted the finding of the December 2002 NCS 
indicating the Veteran had bilateral carpal tunnel syndrome 
with the right side being more severe in nature.  However, 
the examiner noted that despite those abnormalities on nerve 
conduction, the Veteran had no current symptoms of carpal 
tunnel syndrome.  The examiner indicated that the Veteran 
merely had tingling in two fingertips on either side once 
"in a great while."  See the report of the January 2007 VA 
neurological examination, page 4.  The examiner indicated 
that the tingling did not prevent the Veteran from engaging 
in any of his usual activities.  

The VA examiner noted that the complaints of difficulty 
gripping small objects were not consistent with carpal tunnel 
syndrome or his neurological examination.  The examiner also 
noted that the Veteran's reporting of being unable to feel 
what is in his hands and hold things without looking was also 
not supported by any abnormalities on neurological 
examination.

Also, the report of the October 2002 VA neurological 
examination shows that the examiner noted that in comparison 
to the November 2001 VA neurological examination, there was 
no differences in strength, sensation, and function.   The 
November 2001 VA neurological examination [which was 
conducted by the same physician who conducted the October 
2002 VA neurological examination] reflected that the Veteran 
had normal tone and strength throughout, but that there may 
be some mild decreased effort as evidenced by his grimacing 
with pain during motor examination.  Sensory examination 
revealed a subjective loss of touch in all the fingers.  
However, position sense was intact and there was no sensory 
extinction.  The examiner indicated that the bilateral carpal 
tunnel syndrome was stable on examination in comparison to 
previous examinations.

The Veteran has attributed daily intermittent claw-like 
symptoms in the hands to his bilateral carpal tunnel 
syndrome.  See, e.g., VA Form 21-4138 (statement in support 
of claim) dated in October 2002.  However, such symptoms have 
not been observed by any health care provider.  
  
In short, the objective clinical evidence shows minor sensory 
deficits, consistent with mild impairment.  The medical 
evidence of record indicates that the service-connected 
bilateral carpal tunnel syndrome is manifested by no more 
than infrequent tingling in two fingertips and no need for 
wrist splints, and that the bilateral carpal tunnel syndrome 
does not otherwise prevent the Veteran from engaging in any 
of his usual activities.  

The Board also notes that patchy sensory deficits in the 
upper extremities, as described by the Veteran during several 
physical examinations, were specifically noted by the January 
2007 VA examiner as not being in a neuroanatomical pattern.  
The Board takes this comment to mean that the Veteran may be 
deliberately misreporting his symptoms.  

As for non-sensory symptoms, various physical examinations 
revealed some giveway weakness and lack of strength.  
However, such weakness and lack of strength are not 
indicative of moderate incomplete paralysis or impairment.  
The Board notes that while there were a few findings of 
decreased grip strength in the right hand and a single 
finding of 4/5 strength in the wrist extensors in December 
2002, the overwhelming majority of strength testing revealed 
at least 5-/5 strength and, more often, 5/5 strength or 
normal.  No other loss of function, such as muscle wasting or 
limitation of motion of the wrists or digits, has been 
objectively demonstrated.  Further, there is no suggestion 
anywhere in the medical records that the Veteran has ever 
manifested complete paralysis of the median nerve in either 
hand.  

In short, the Board finds that the medical evidence described 
above reveals that the Veteran's bilateral carpal tunnel 
syndrome is no more than mild in nature.  There is no 
evidence of any significant limitation in function or any 
other symptoms which would allow for the assignment of higher 
ratings based on moderate disability under Diagnostic Code 
8515.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right foot 
injury.

Pertinent law and regulations

The law and regulations regarding increased ratings in 
general have been described above and will not be repeated.

Specific rating criteria

Under Diagnostic Code 5284, 10, 20, and 30 percent ratings 
are assigned for moderate, moderately severe, and severe foot 
injuries, respectively.  With actual loss of use of the foot, 
a 40 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the required symptomatology is not 
shown.  38 C.F.R. § 4.31 (2008).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
residuals of right foot injury, the Veteran has been 
diagnosed with arthritis of the right ankle, another service-
connected disability which is separately rated 10 percent 
disabling.  Service connection is also in effect for bursitis 
of the right hip and status post right knee injury.  

In rating the Veteran's residuals of a right foot injury, it 
is incumbent upon the Board to identify, and disregard, any 
symptomatology that is unrelated to the residuals of a right 
foot injury and instead is exclusively a manifestation of the 
arthritis of the right ankle.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to the residuals of a right foot injury and 
symptomatology of the arthritis of the right ankle in the 
absence of medical evidence which does so.  See Mittleider, 
supra.  In this case, there is abundant medical evidence 
which serves to differentiate between symptomatology 
attributable to the residuals of the right foot injury and 
that which is attributable to the other disabilities, in 
particular the arthritis of the right ankle.  The medical 
evidence shows that the arthritis of the right ankle is 
manifested by limitation of motion of the right ankle 
whereas, as explained below, there were no significant 
objective findings on examination of the Veteran's right 
foot.

Assignment of diagnostic code

The Veteran's right foot disability is currently rated zero 
percent disabling under Diagnostic Code 5284.  Diagnostic 
Code 5284 applies specifically to residuals of in-service 
foot injuries, and rates based on the severity of such 
injuries.  Neither the Veteran nor his representative has 
suggested another diagnostic code, and the Board cannot 
identify a diagnostic code that would be more appropriate to 
the Veteran's diagnosed disability and his claimed symptoms.

The Veteran has attributed his right foot symptomatology to 
neuropathy in the right lower extremity.  See transcript, 
page 5.  The medical evidence does not show that the 
residuals of a right foot injury are manifested by 
neurological symptomatology.  The Veteran's service-connected 
disability is a disability for which lay evidence of etiology 
of symptomatology is not competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, such 
an assertion of the Veteran cannot be considered competent 
medical evidence of neurological symptomatology being a 
residual of the right foot injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, consideration of 
the right foot disability under a neurological diagnostic 
code is not warranted.


Schedular rating

The Veteran's service-connected right foot disability is 
currently evaluated as zero  percent disabling.  As indicated 
above, a 10 percent disability rating under Diagnostic Code 
5284 requires that the foot disability be productive of 
moderate impairment.

The March 2008 VA orthopedic examiner noted that there were 
no objective findings regarding the toes on physical 
examination.  The VA examiner indicated that there was 
limited tarsometatarsal motion in the right foot, but that 
this finding was not supported by X-rays.  The VA examiner 
reiterated that there were no significant objective findings 
on examination of the Veteran's right foot.

There is no other recent competent medical evidence showing 
that the residuals of the right foot injury are productive of 
moderate impairment.  The Veteran has not presented any such 
evidence.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

It appears from the negative medical records that there are 
no current residuals of a right foot injury.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  A noncompensable 
disability rating is therefore appropriate for the service-
connected residuals of a right foot injury.  See 38 C.F.R. 
§ 4.31. 

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the 
case with Diagnostic Code 5284.  Moreover, even if DeLuca 
considerations were for application, there is no support in 
the objective medical evidence for an increased rating based 
on functional loss.  The objective medical findings in the 
report of the March 2008 VA examination do not document any 
significant functional loss due to the service-connected 
residuals of a right foot injury.  Accordingly, a higher 
level of disability will not be assigned based on 38 C.F.R. 
§§ 4.40 and 4.45.

The matter of extraschedular consideration will be addressed 
below.

Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability ratings for his cervical spine 
disabilities, bilateral carpal tunnel syndrome, and right 
foot disability was filed on November 29, 2001.  In this 
case, therefore, the relevant time period is from November 
29, 2000 to the present. 

The Board has determined that a disability rating in excess 
of 40 percent for the cervical spine disability, disability 
ratings in excess of 10 percent for bilateral carpal tunnel 
syndrome, and a compensable rating for the right foot 
disability are not warranted.  It does not appear that any of 
these disabilities has changed appreciably during the period 
under consideration.  Throughout the period starting in 
November 2000, there were no clinical findings sufficient to 
justify the assignment of higher or lower ratings for the 
cervical spine disabilities, bilateral carpal tunnel 
syndrome, and right foot disability.  

Accordingly, staged ratings are not appropriate for the 
cervical spine disability, the bilateral carpal tunnel 
syndrome, or the right foot disability.

5.  Entitlement to an increased disability rating for 
service-connected right elbow ulnar neuropathy, currently 
rated as 30 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected left elbow ulnar neuropathy, currently 
rated as 20 percent disabling.

Pertinent law and regulations

The law and regulations regarding increased ratings in 
general have been described above and will not be repeated.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific rating criteria

The Veteran is right handed.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], a 
10 percent disability rating is assigned for mild incomplete 
paralysis of the major or minor extremity.  
If there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity and a 20 
percent evaluation is warranted for the minor extremity.  If 
the incomplete paralysis is severe, a 40 percent evaluation 
is assigned for the major extremity and a 30 percent 
evaluation is warranted for the minor extremity.  When the 
evidence establishes complete paralysis, a 60 percent 
evaluation is assigned for the major extremity and a 50 
percent disability rating is warranted for the minor 
extremity.  Complete paralysis is characterized as the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the loss 
of extension of the ring and little fingers, the inability to 
spread the fingers (or reverse), the inability to adduct the 
thumb; flexion of the wrist weakened.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2008).

Analysis

Mittleider concerns

As was alluded to above, there is evidence which serves to 
differentiate between neurological symptomatology 
attributable to the bilateral elbow ulnar neuropathies and 
that which is attributable to the service-connected bilateral 
carpal tunnel syndrome.  See Mittleider, supra.  In 
particular, the March 2008 and January 2007 VA examiner [the 
same person] clearly distinguished the symptomatology 
attributable to the bilateral elbow ulnar neuropathies from 
the symptomatology attributable to the bilateral carpal 
tunnel syndrome.

Assignment of diagnostic code

Diagnostic Code 8516 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (impairment of 
ulnar nerve function).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and neither the Veteran nor his 
representative has requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 8516.

Schedular rating

The Veteran is seeking entitlement to higher than 20 and 30 
percent evaluations for service-connected right elbow and 
left elbow ulnar neuropathies, respectively.  The Veteran 
essentially contends that the pain, tingling, spasms, and 
loss of function he experiences necessitate the assignments 
of increased ratings.  

When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.  The Veteran is already receiving the maximum 
ratings for wholly sensory involvement of the ulnar nerves.  
Therefore, the Board's analysis will focus on whether the 
ulnar nerve involvement is more than wholly sensory in both 
upper extremities. 

The report of the March 2008 VA examination reflects that the 
examiner stated that the Veteran had provided an inconsistent 
history regarding symptoms of ulnar neuropathy.  With regard 
to actual symptomatology, the examiner stated that the 
Veteran had no objective abnormalities on examination 
indicative of ulnar neuropathy.  The examiner, however, added 
that the Veteran's reporting of paresthesias in the ring and 
little fingers with pressure on the elbows would be 
consistent with mild bilateral ulnar neuropathies.  The 
examiner noted that the Veteran reported that the ulnar 
neuropathies only limit his resting of the elbows on a 
surface, and concluded that the ulnar neuropathies do not 
otherwise prevent him from engaging in any of his usual 
activities.

In the report of the January 2007 VA neurological 
examination, the examiner [who also conducted the March 2008 
VA neurological examination] diagnosed a history of bilateral 
ulnar neuropathies, as reportedly found on nerve conduction 
studies in 1995.  The examiner indicated that there were no 
findings of ulnar neuropathies on neurological examination.  
The examiner concluded that the examiner did not have ulnar 
neuropathies that interfere with his ability to function.

In the report of the October 2002 VA neurological 
examination, the examiner stated that the Veteran had 
reasonable strength in finger abductors and that his strength 
was similar to the findings on the November 2001 VA 
neurological examination, which was normal throughout.  

The medical evidence of record thus indicates that the 
service-connected bilateral elbow ulnar neuropathies are 
manifested by no more than paresthesias in the ring and 
little fingers with pressure on the elbows, and that the 
bilateral elbow ulnar neuropathies do not otherwise prevent 
the Veteran from engaging in any of his usual activities.  In 
other words, the objective clinical evidence shows minor 
sensory deficits that in and of themselves would at best be 
considered moderate impairment.  

While various physical examinations revealed some giveway 
weakness and lack of strength, such weakness and lack of 
strength are not indicative of severe incomplete paralysis or 
impairment.  The Board notes that while there were a few 
findings of decreased grip strength in the right hand and a 
single finding of 4/5 strength in the wrist extensors in 
December 2002, the overwhelming majority of strength testing 
revealed at least 5-/5 strength and, more often, 5/5 strength 
or normal.  No other loss of function, such as muscle wasting 
or limitation of motion of the wrists or digits, has been 
objectively demonstrated.  Further, there is no suggestion 
anywhere in the medical records, aside from the Veteran's own 
self report of allegedly daily claw-like symptomatology, that 
the Veteran has ever manifested a "griffin claw" deformity in 
either hand.  

In summary, the medical findings are consistent with no more 
than moderate impairment, warranting the assignments of 30 
and 20 percent ratings for the right and left elbow ulnar 
neuropathies, respectively.  The criteria for the assignment 
of a 40 or 60 percent disability rating in the right upper 
extremity or a 30 or 50 percent disability rating in the left 
upper extremity are not met.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected bilateral ulnar neuropathies have not 
changed appreciably since the Veteran filed his claim.  There 
are no medical findings or other evidence which would allow 
for the assignments of disability ratings in excess of 30 and 
20 percent for the right elbow and left elbow ulnar 
neuropathies, respectively, at any time during the period of 
time here under consideration.  

Based on the record, the Board finds that 30 and 20 percent 
disability ratings for the right elbow and left elbow ulnar 
neuropathies, respectively, were properly assigned for the 
entire period from the date of service connection, July 30, 
2001.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

The Veteran has not raised the matter of extraschedular 
consideration for the cervical spine disability, bilateral 
carpal tunnel syndrome, or bilateral elbow ulnar 
neuropathies, and the RO has not considered a referral for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b) (2008).  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of 
entitlement to an extraschedular rating for the cervical 
spine disability, bilateral carpal tunnel syndrome, and 
bilateral elbow ulnar neuropathies will not be considered by 
the Board.

However, the RO considered the Veteran's claim for an 
increased rating for residuals of a right foot injury under 
38 C.F.R. § 3.321(b)(1) in the May 2004 SOC.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability rating 
for residuals of a right foot injury.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals of a right foot injury is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's residuals of a right foot injury with the 
established criteria found in the rating schedule for other 
foot injuries shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology.  
As discussed above, the rating criteria considers the level 
of impairment based on levels of severity ranging from 
moderate to severe and the medical evidence shows no 
significant objective findings on examination of the 
Veteran's right foot.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his right 
foot disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran currently works as a bus driver, and there is nothing 
in the record which suggests that any of the service-
connected disabilities markedly impacts his ability to 
perform a job.  Moreover, there is no evidence in the medical 
records, described in some detail above, of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected right foot disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.



	(CONTINUED ON NEXT PAGE)


	
ORDER

Entitlement to an increased disability rating for service-
connected herniated nucleus pulposus, C5-C6, status post 
discectomy and fusion, is denied.

Entitlement to an increased disability rating for service-
connected right carpal tunnel syndrome is denied.

Entitlement to an increased disability rating for service-
connected left carpal tunnel syndrome is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a right foot injury is 
denied.

Entitlement to an increased disability rating for service-
connected right elbow ulnar neuropathy is denied.

Entitlement to an increased disability rating for service-
connected left elbow ulnar neuropathy is denied.


REMAND

7.  Entitlement to an increased disability rating for 
service-connected right ankle arthritis, currently rated 10 
percent disabling.

As was described in the Introduction, service connection for 
a right ankle disability was granted in a June 2008 AMC 
rating decision.  A 10 percent disability rating was 
assigned.  The Veteran has filed a NOD as to this issue. The 
filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  The AMC has not yet 
issued a SOC as to the issue of entitlement to increased 
rating for right ankle arthritis.  See 38 U.S.C.A. § 7105 
(West 2002).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

8.  Entitlement to service connection for PTSD.

Reasons for remand

In December 2005, the Board remanded the claim to obtain 
additional treatment records that might show a diagnosis of 
PTSD.  Recently obtained VA medical records shows a diagnosis 
of PTSD.  In light of the diagnosis of PTSD, additional 
development must be undertaken.

Stressor verification

In light of medical evidence showing a diagnosis of PTSD, 
stressor verification development is necessary.  In February 
2003 statements, the Veteran reported that his stressors were 
attacks on Landing Zone Nancy from January to February 1970.  
In a statement submitted at the Veteran's March 2005 hearing, 
the Veteran reported that his stressors were attacks on 
Firebase Nancy, to include a satchel charge attack, in 
February 1970.  [It is unclear whether this  is one or two 
locations.]

The Veteran also reported a rocket attack at Phu Bai in 
February 1970.  In the statement submitted at the Veteran's 
March 2005 hearing, the Veteran reported that there was a 
satchel charge attack at Phu Bai in which two soldiers were 
killed.  To the extent practicable, these events, as well as 
the Veteran's whereabouts at the time of any verified 
incident, should be verified through appropriate channels..

Workers compensation records

VA treatment records suggest that the Veteran was receiving 
workers compensation due to injuries from a work-related 
motor vehicle accident in September 2005.  
A November 2005 VA treatment record suggests that the Veteran 
may have PTSD related to that motor vehicle accident, and an 
August 2006 VA treatment record indicates that the Veteran 
reported flashbacks of that motor vehicle accident.  
Any available records pertaining to the workers compensations 
claim should be obtained.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should attempt to obtain workers 
compensation records pertaining to the 
Veteran.  Any such records so obtained 
should be associated with the Veteran's 
VA claims folder. 

2.  VBA should attempt to verify through 
appropriate channels the Veteran's 
claimed stressors, namely enemy attacks 
on Landing Zone (or Firebase) Nancy, in 
January and February 1970; and a rocket 
attack and satchel charge attack at Phu 
Bai, as well as the Veteran's whereabouts 
at the time of any verified incident.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

4.  VBA must issue a SOC pertaining to 
the issue of entitlement to an increased 
rating for right ankle arthritis.  The 
Veteran and his representative should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


